              Case 2:19-sw-01007-KJN Document 5 Filed 12/04/20 Page 1 of 1


 1   MCGREGOR W. SCOTT
     United States Attorney                                    FILED
 2   JUSTIN L. LEE                                            Dec 04, 2020
     Assistant United States Attorney                      CLERK, U.S. DISTRICT COURT

 3   501 I Street, Suite 10-100
                                                         EASTERN DISTRICT OF CALIFORNIA



     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                 )       2:19-SW-1007-KJN
     APPLICATION OF THE UNITED            )
12   STATES OF AMERICA FOR A SEARCH       )       ORDER RE: REQUEST TO
     WARRANT CONCERNING:                  )       UNSEAL SEARCH
13                                        )       WARRANT AND SEARCH
     A silver Apple iPhone, seized from a )       WARRANT AFFIDAVIT
14   tent at 4740 Sand Ridge Road,        )
     Placerville, California              )
15                                        )
                                          )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: December 4, 2020
23

24

25

26

27

28
